Exhibit 10.1

 

Execution Version

 

VOTING AND STANDSTILL AGREEMENT

 

This Voting and Standstill Agreement (this “Agreement”) is made and entered into
as of February 25, 2016, between Arbor Realty Trust, Inc., a Maryland
corporation, (the “Buyer”), Arbor Commercial Mortgage, LLC, a New York limited
liability company (“ACM” and together with Arbor Commercial Funding, LLC, a New
York limited liability company, the “Seller”) and the other Persons whose names
appear on the signature pages hereto (each such Person, together with ACM, a
“Stockholder” and, collectively, the “Stockholders”).  Capitalized terms used
but not otherwise defined herein shall have the respective meanings ascribed to
such terms in the Asset Purchase Agreement (as defined below).

 

RECITALS

 

A.                                    On February 25, 2016, the Buyer and the
Seller entered into an Asset Purchase Agreement (the “Asset Purchase Agreement”)
pursuant to which, among other things, the Seller has agreed to sell to the
Buyer, and the Buyer has agreed to purchase from the Seller, certain assets of
the Seller comprising the Included Business, and in connection therewith the
Buyer has agreed to assume certain liabilities and obligations of the Seller,
all upon the terms and subject to the conditions set forth therein.

 

B.                                    The Stockholders agree to enter into this
Agreement with respect to all shares of Voting Stock (as defined below) that the
Stockholders now or hereafter own, beneficially (as defined in Rule 13d-3 under
the Securities Exchange Act) or of record, including, from and after the Closing
Date, any Voting Stock acquired by ACM or the Stockholders pursuant to the Asset
Purchase Agreement.

 

C.                                    As of the date hereof, the Stockholders
are the owners of, and have either sole or shared voting power over, such number
of shares of Voting Stock as are indicated opposite each of their names on
Schedule A attached hereto.

 

E.                                     Each of the Buyer and the Stockholders
has determined that it is in its best interests to enter into this Agreement.

 

NOW, THEREFORE, in consideration of the foregoing and the respective
representations, warranties, covenants and agreements set forth below and for
other good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, the parties hereto, intending to be legally bound, do
hereby agree as follows:

 

1.                                      Definitions. When used in this
Agreement, except as set forth in the Preamble hereto, the following terms in
all of their tenses, cases and correlative forms shall have the meanings
assigned to them in this Section 1 or elsewhere in this Agreement.

 

“13D Group” shall mean any group of persons formed for the purpose of acquiring,
holding, voting or disposing of Voting Stock which would be required under
Section 13(d) of the Securities Exchange Act, and the rules and regulations
promulgated thereunder, to file a statement on Schedule 13D pursuant to
Rule 13d-l(a) or Schedule 13G pursuant to Rule 13d-1(c) with the SEC as a
“person” within the meaning of Section

 

--------------------------------------------------------------------------------


 

13(d)(3) of the Securities Exchange Act if such group Beneficially Owned Voting
Stock representing more than 5% of any class of Voting Stock then outstanding.

 

“Beneficially Own”, “Beneficial Owner” or “Beneficial Ownership” shall have the
meaning (or the correlative meaning, as applicable) set forth in Rule 13d-3 and
Rule 13d-5(b)(i) of the rules and regulations promulgated under the Securities
Exchange Act.

 

“Excluded Acquisition” means any acquisition resulting from (a) a stock
dividend, stock split or subdivision of Voting Stock by the Buyer, (b) with
respect to any Stockholder who is serving as an officer or director of the
Buyer, any acquisition pursuant to any grant or issuance of Voting Stock
pursuant to a compensatory or incentive arrangement that has been approved by
the Board (including without limitation upon the exercise of any stock option
award), (c) any equity consideration issued pursuant to the Asset Purchase
Agreement or as an adjustment to the purchase price under the Asset Purchase
Agreement or (d) any equity consideration issued as part of the exercise price
under the Option Agreement.

 

“Expiration Time” shall mean the earlier to occur of (a) the Closing Date and
(b) such date and time as the Asset Purchase Agreement shall be terminated in
accordance with Section 10.1 thereof.

 

“Extraordinary Transaction” means any of the following involving the Buyer or
any of its Subsidiaries or its or their securities or a material amount of the
assets or businesses of the Buyer or any of its Subsidiaries: any tender offer
or exchange offer, merger, acquisition, business combination, reorganization,
restructuring, recapitalization, sale or acquisition of, or joint venture or
other partnership with respect to, material assets, or the liquidation or
dissolution of the Buyer.

 

“Hedging Activities” means any forward sale, hedging or similar transaction
involving any Voting Stock, including any transaction by which any economic
risks and/or rewards or ownership of, or voting rights with respect to, any such
Voting Stock are Transferred or affected.

 

“Joinder Agreement” means a joinder to this Agreement reasonably satisfactory to
the Special Committee evidencing a transferee’s agreement to be bound by and
subject to the terms and provisions hereof to the same effect as each
Stockholder.

 

“Lock-Up Period” shall mean the period from the Closing Date to the date that is
one day past the eighteen (18) month anniversary of the Closing Date.

 

“Permissible Group Activities” shall mean forming, joining or in any way
participating in a 13D Group solely between or among the Stockholders and any of
their Affiliates who have executed a Joinder Agreement.

 

“SEC” shall mean the United States Securities and Exchange Commission.

 

2

--------------------------------------------------------------------------------


 

“Securities Exchange Act” shall mean the Securities Exchange Act of 1934, as
amended, and the rules and regulations promulgated thereunder.

 

“Special Committee” means the Special Committee, or if after the Closing Date,
the Special Committee is no longer in existence, the Audit Committee of the
Board.

 

“Standstill Period” shall mean the period beginning on the Closing Date and
ending on the date when the Stockholders party to this Agreement and any
Permitted Transferee thereof no longer Beneficially Own an aggregate of at least
12.0% of the Voting Stock.

 

“Term” means the period from the date hereof until the end of the Standstill
Period.

 

“Transfer” shall mean any direct or indirect sale, assignment, encumbrance,
pledge, hypothecation, disposition, loan or other transfer, or entry into any
Contract with respect to any sale, assignment, encumbrance, pledge,
hypothecation, disposition, loan or other transfer, excluding entry into this
Agreement and the Asset Purchase Agreement and the consummation of the
transactions contemplated hereby and thereby.

 

“Voting Stock” shall mean any Buyer Common Stock, Buyer Preferred Stock or OP
Units or any securities convertible into, exchangeable for or otherwise
exercisable to acquire Buyer Common Stock, Buyer Preferred Stock or OP Units, or
any other securities having (or being convertible into, exchangeable for or
otherwise exercisable to acquire any securities having) the ordinary power to
vote in the election of members of the Board of Directors of the Buyer, or any
right to acquire within sixty days any of the foregoing, whether now owned or
hereafter acquired.

 

2.                                      Subject Shares.

 

2.1                               Each Stockholder agrees that any Voting Stock
that such Stockholder now or hereafter Beneficially Owns or owns of record
(including, from and after the Closing Date, any Voting Stock acquired by ACM or
any such Stockholder pursuant to the Asset Purchase Agreement) shall be subject
to the terms and conditions of this Agreement so long as such Voting Stock is
Beneficially Owned by such Stockholder.

 

2.2                               Each Stockholder acknowledges that this
Agreement is in addition to any transfer or ownership restrictions that may be
imposed upon the Stockholders by virtue of the Buyer’s Articles of Incorporation
and the Amended and Restated Bylaws, each as may be amended from time to time,
or pursuant to any other agreement between such Stockholder and the Buyer and
its Subsidiaries.

 

3.                                      Restrictions Prior to Expiration Time.

 

3.1                               No Transfer or Acquisition of Voting Stock.
Until the Expiration Time, each Stockholder agrees not to: (w) Transfer any
Voting Stock, (x) directly or indirectly engage in any Hedging Activities;
(y) deposit any Voting Stock into a voting trust or enter into a

 

3

--------------------------------------------------------------------------------


 

voting agreement with respect to Voting Stock or grant any proxy, consent or
power of attorney with respect thereto (other than pursuant to this Agreement)
or (z) acquire by purchase or otherwise (but excluding any Excluded Acquisition)
Beneficial Ownership of any Voting Stock; provided that any Stockholder may
Transfer any such Voting Stock to any other Stockholder or any Affiliate
(including, in the case of Ivan Kaufman, to his wife, children or any of his
descendants) of any such Stockholders if such Affiliate transferee executes a
Joinder Agreement (each, a “Permitted Transferee”).

 

3.2                               The limitations set forth in
Section 3.1(a) shall not apply to (x) any Transfer as to which the Special
Committee gives its prior written consent or (y) any Transfer to another
Stockholder or any of their respective Affiliates who has executed a Joinder
Agreement.

 

3.3                               Non-permitted Transfers. Any Transfer or
attempted Transfer of any Voting Stock in violation of this Section 3 shall, to
the fullest extent permitted by applicable Law, be null and void ab initio.

 

4.                                      Agreement to Consent and Approve Prior
to Expiration Time.

 

4.1                               Until the Expiration Time, no Stockholder
shall enter into any tender, voting or other agreement, or grant a proxy or
power of attorney, with respect to the Voting Stock that is inconsistent with
this Agreement or otherwise take any other action with respect to the Voting
Stock that would in any way restrict, limit or interfere with the performance of
such Stockholder’s obligations hereunder or the transactions contemplated
hereby, including the receipt of the Buyer Stockholder Approval and the
consummation of the transactions contemplated by the Asset Purchase Agreement.

 

4.2                               Until the Expiration Time, at any meeting of
the stockholders of the Buyer, however called, or at any postponement or
adjournment thereof, called to seek the affirmative vote of the holders of the
outstanding shares of Voting Stock to adopt the Asset Purchase Agreement, to
approve the issuance of OP Units or in any other circumstances upon which a
vote, consent or other approval with respect to the Asset Purchase Agreement,
the issuance of OP Units or the other transactions contemplated by the Asset
Purchase Agreement is sought, each Stockholder shall vote (or cause to be voted)
all shares of Voting Stock currently or hereinafter owned by such Stockholder in
favor of the foregoing.

 

4.3                               Until the Expiration Time, at any meeting of
the stockholders of the Buyer, however called, or at any postponement or
adjournment thereof or in any other circumstances upon which any Stockholder’s
vote, consent or other approval (including by written consent) is sought, each
Stockholder shall vote (or cause to be voted) all shares of Voting Stock (to the
extent such Voting Stock are then entitled to vote thereon), currently or
hereinafter owned by such Stockholder against and withhold consent with respect
to (i) any action or agreement that has or would be reasonably likely to result
in any conditions to the Buyer’s obligations under Article VII of the Asset
Purchase Agreement not being fulfilled, (ii) any amendments to the Buyer’s
Articles of Incorporation, as amended, or the Amended and Restated Bylaws if
such amendment would reasonably be expected to prevent or delay the consummation
of the Closing or (iii) any other action or agreement that is intended, or could
reasonably be

 

4

--------------------------------------------------------------------------------


 

expected, to impede, interfere with, delay, or postpone the transactions
contemplated by the Asset Purchase Agreement or change in any manner the voting
rights of any class of stock of the Buyer.  No Stockholder shall commit or agree
to take any action inconsistent with the foregoing that would be effective prior
to the Expiration Time.

 

5.                                      Litigation.  Each Stockholder agrees not
to commence, join in, facilitate, assist or encourage, and agrees to take all
actions necessary to opt out of any class in any class action with respect to,
any claim, derivative or otherwise, against the Buyer, the Seller or any of
their respective successors or directors (a) challenging the validity of, or
seeking to enjoin the operation of, any provision of this Agreement or
(b) alleging a breach of any fiduciary duty of any Person in connection with the
evaluation, negotiation or entry into this Agreement or the Asset Purchase
Agreement.

 

6.                                      Post-Closing Standstill Covenants.

 

6.1                               Standstill. During the Standstill Period, each
Stockholder agrees that it and its Affiliates will not, without the prior
written consent of the Special Committee, directly or indirectly:

 

(a)                                 acquire, offer, seek or propose to acquire,
or agree to acquire, directly or indirectly, by purchase or otherwise (but
excluding any Excluded Acquisition), Beneficial Ownership of any Voting Stock if
after giving effect to such acquisition such Stockholder would Beneficially Own
more than 35% of the then outstanding shares of Voting Stock;

 

(b)                                 make, or in any way participate, directly or
indirectly, in any “solicitation” of “proxies” to vote (as such terms are used
in the rules of the SEC), or seek to advise or influence any Person with respect
to the voting of any Voting Stock, other than, with respect to any Stockholder
that is serving as an officer or director of the Buyer, in such Stockholder’s
capacity as an officer or director of the Buyer; provided, that, the
Stockholders (together, and not individually) may seek to nominate and have
elected in any such context the lessor of (i) one-third of the members of the
Board of Directors of the Buyer and (ii) the number of members of the Board of
Directors of the Buyer equal to the product of (x) the total number of members
of the Board of Directors and (y) the aggregate percentage of then outstanding
shares of Voting Stock that such Stockholders Beneficially Own, rounded down to
the nearest whole number;

 

(c)                                  separately or in conjunction with any other
Person submit to stockholders of Buyer a proposal for or offer of (with or
without conditions), any Extraordinary Transaction in which it is or proposes to
be either a principal, partner or financing source or is acting or proposes to
act as broker or agent for compensation;

 

(d)                                 form, join or in any way participate in a
13D Group (other than any Permissible Group Activities);

 

5

--------------------------------------------------------------------------------


 

(e)                                  present at any annual meeting or any
special meeting of the Buyer’s stockholders or through action by written consent
any proposal for consideration for action by stockholders or propose nominees
for election to the Board that would constitute in excess of the lessor of
(i) one-third of the members of the Board of Directors of the Buyer and (ii) the
number of members of the Board of Directors of the Buyer equal to the product of
(x) the total number of members of the Board of Directors and (y) the aggregate
percentage of then outstanding shares of Voting Stock that such Stockholders
Beneficially Own, rounded down to the nearest whole number, or seek the removal
of  a majority of the members of the Board;

 

(f)                                   except as may be permitted by this
section, grant any proxy, consent or other authority to vote with respect to any
matters (other than to the named proxies included in the Buyer’s proxy card for
an annual meeting or a special meeting) or deposit any of the Voting held by
such Stockholder in a voting trust or subject them to a voting agreement or
other arrangement of similar effect;

 

(g)                                  make or issue, or cause to be made or
issued, any public disclosure, statement or announcement (including the filing
or furnishing of any document or report with the SEC or any other governmental
agency or any disclosure to any journalist, member of the media or securities
analyst) in support of or against any solicitation described in clause
(b) above, except as provided in (b) and (e) above;

 

(h)                                 request the Buyer or any of its
representatives, directly or indirectly, to amend or waive any provision of this
Section 6.1; provided that any Stockholder may confidentially request the Buyer
to amend or waive any provision of this Section 6.1 in a manner that would not
be reasonably likely to require public disclosure by the Buyer or such
Stockholder;

 

(i)                                     except as may be required by law,
disclose, with respect to matters considered at any meeting of stockholders of
the Buyer, if such Stockholder voted its shares contrary to the recommendation
of the Board of Directors of the Buyer on any matter; or

 

(j)                                    direct, instruct assist or encourage any
other Person to take any such action.

 

6.2                               Post-Closing Lock-Up Restrictions.

 

(a)                                 In addition to Section 6.1, during the
Lock-Up Period, each Stockholder agrees not to: (x) Transfer any Voting Stock,
(y) directly or indirectly engage in any Hedging Activities or (z) acquire,
offer, seek or propose to acquire, or agree to acquire, directly or indirectly,
by purchase or otherwise (but excluding any Excluded Acquisition) Beneficial
Ownership of any Voting Stock.

 

(b)                                 The limitations set forth in
Section 6.2(a) shall not apply to (w) any Transfer as to which the Special
Committee gives its prior written consent, or in

 

6

--------------------------------------------------------------------------------


 

the case of a Transfer by merger or otherwise by operation of law, to which the
Board gave its prior written consent, (x) any Transfer to another Stockholder or
any of their respective Affiliates (including, in the case of Ivan Kaufman, to
his wife, children or any of his descendants) who has executed a Joinder
Agreement, (y) any Transfer to a charitable organization qualified under
Rule 501(c)(3) of the Code; provided, that all Transfers pursuant to clause
(y) shall not  shall exceed a fair market value of $2,000,000 in the aggregate,
or (z) any Transfer as a result of the death of a Stockholder.

 

(c)                                  Non-permitted Transfers. Any Transfer or
attempted Transfer in violation of this Section 6.2 shall, to the fullest extent
permitted by applicable Law, be null and void ab initio.

 

7.                                      Legend on Securities; Stop Transfer
Order.

 

(a)                                 The Buyer may make a notation on its records
or give instructions to any transfer agents or registrars for the Voting Stock
in order to implement the restrictions on Transfer set forth in this Agreement.

 

(b)                                 In connection with any Transfer of shares of
Voting Stock, the transferor shall provide the Buyer with such certificates,
opinions and other documents as the Buyer may reasonably request to assure that
such Transfer complies fully with this Agreement.

 

(c)                                  In furtherance of this Agreement,
concurrently herewith the Stockholders shall and hereby do authorize the Buyer
to notify the Buyer’s transfer agent that there is a stop transfer order with
respect to all Voting Stock subject to this Agreement (and that this Agreement
places limits on the voting and transfer of the Voting Stock).  The Stockholders
further agree to cause the Buyer not to register the transfer of any certificate
representing any of the Voting Stock unless such transfer is made in accordance
with the terms of this Agreement.

 

8.                                      Representations and Warranties of the
Stockholders. Each Stockholder hereby represents and warrants to the Buyer as
follows:

 

8.1                               Organization. If such Stockholder is a
corporation, partnership, limited liability company, limited liability
partnership, syndicate, trust, association, organization or other entity, such
Stockholder is duly organized, validly existing, and in good standing under the
laws of the State of its respective jurisdiction.

 

8.2                               Due Authority. Such Stockholder has the full
power and authority to make, enter into and carry out the terms of this
Agreement. This Agreement has been duly and validly executed and delivered by
such Stockholder and constitutes a valid and binding agreement of such
Stockholder enforceable against it in accordance with its terms, except to the
extent enforceability may be limited by the effect of applicable bankruptcy,
reorganization, insolvency, moratorium or other applicable Law affecting the
enforcement of creditors’ rights

 

7

--------------------------------------------------------------------------------


 

generally and the effect of general principles of equity, regardless of whether
such enforceability is considered in a proceeding at law or in equity.

 

8.3                               Ownership of the Voting Stock. As of the date
hereof, such Stockholder is the owner of the shares of Voting Stock indicated on
Schedule A hereto opposite such Stockholder’s name, free and clear of any and
all Liens, other than those created by this Agreement. Such Stockholder has and
will have until the Expiration Time either sole or shared voting power
(including the right to control such vote as contemplated herein), power of
disposition, power to issue instructions with respect to the matters set forth
in this Agreement and power to agree to all of the matters applicable to such
Stockholder set forth in this Agreement, in each case, over all shares of Voting
Stock currently or hereinafter owned by such Stockholder. As of the date hereof,
such Stockholder does not own any capital stock or other voting securities of
the Buyer, other than the shares of Voting Stock set forth on Schedule A
opposite such Stockholder’s name. As of the date hereof, such Stockholder does
not own any rights to purchase or acquire any shares of capital stock or other
equity securities of the Buyer, except as set forth on Schedule A opposite such
Stockholder’s name.

 

8.4                               No Conflict; Consents.

 

(a)                                 The execution and delivery of this Agreement
by such Stockholder does not, and the performance by such Stockholder of the
obligations under this Agreement and the compliance by such Stockholder with any
provisions hereof do not and will not: (i) conflict with or violate any
applicable Law applicable to such Stockholder, (ii) contravene or conflict with,
or result in any violation or breach of, any provision of any charter,
certificate of incorporation, articles of association, by-laws, operating
agreement or similar formation or governing documents and instruments of such
Stockholder, or (iii) result in any material breach of or constitute a material
default (or an event that with notice or lapse of time or both would become a
material default) under, or give to others any rights of termination, amendment,
acceleration or cancellation of, or result in the creation of a Lien on any of
the shares of Voting Stock owned by such Stockholder pursuant to any Contract to
which such Stockholder is a party or by which such Stockholder is bound, except,
in the case of clause (i) or (iii), as would not reasonably be expected, either
individually or in the aggregate, to materially impair the ability of such
Stockholder to perform its obligations hereunder or to consummate the
transactions contemplated hereby.

 

(b)                                 No consent, approval, order or authorization
of, or registration, declaration or filing with, any Governmental Authority or
any other Person is required by or with respect to such Stockholder in
connection with the execution and delivery of this Agreement or the consummation
by such Stockholder of the transactions contemplated hereby.

 

8.5                               Absence of Litigation. As of the date hereof,
there is no Action pending against, or, to the knowledge of such Stockholder,
threatened against such Stockholder that would reasonably be expected to
materially impair the ability of such Stockholder to

 

8

--------------------------------------------------------------------------------


 

perform such Stockholder’s obligations hereunder or to consummate the
transactions contemplated hereby.

 

8.6                               Absence of Other Voting Agreement. Except for
this Agreement and the Asset Purchase Agreement, such Stockholder has not:
(i) entered into any voting agreement, voting trust or similar agreement with
respect to any Voting Stock or other equity securities of the Buyer owned by
such Stockholder, or (ii) granted any proxy, consent or power of attorney with
respect to any Voting Stock owned by such Stockholder (other than as
contemplated by this Agreement).

 

9.                                      Representations and Warranties of the
Buyer. Each of the Buyer and ACM hereby represents and warrants to the
Stockholders, only as to itself and not as to the other, as follows:

 

9.1                               Organization.  Each of the Buyer and ACM is
duly organized, validly existing, and in good standing under the laws of each of
their states of incorporation or formation, respectively.

 

9.2                               Due Authority.  Each of the Buyer and ACM has
the full power and authority to make, enter into and carry out the terms of this
Agreement.  The execution and delivery of this Agreement by each of the Buyer
and ACM and the consummation by each of the Buyer and ACM of the transactions
contemplated hereby have been duly and validly authorized by all necessary
action on the part of each of the Buyer and ACM. This Agreement has been duly
and validly executed and delivered by each of the Buyer and ACM and constitutes
a valid and binding agreement of each of the Buyer and ACM enforceable against
it in accordance with its terms, except to the extent enforceability may be
limited by the effect of applicable bankruptcy, reorganization, insolvency,
moratorium or other applicable Law affecting the enforcement of creditors’
rights generally and the effect of general principles of equity, regardless of
whether such enforceability is considered in a proceeding at law or in equity.

 

9.3                               No Conflict; Consents.

 

(a)                                 The execution and delivery of this Agreement
by each of the Buyer and ACM does not, and the performance by each of the Buyer
and ACM of the obligations under this Agreement and the compliance by each of
the Buyer and ACM with any provisions hereof do not and will not: (i) conflict
with or violate any applicable Law applicable to each of the Buyer and ACM,
(ii) contravene or conflict with, or result in any violation or breach of, any
provision of any charter, certificate of incorporation, articles of association,
by-laws, operating agreement or similar formation or governing documents and
instruments of each of the Buyer and ACM, or (iii) result in any material breach
of or constitute a material default (or an event that with notice or lapse of
time or both would become a material default) under any Contract to which each
of the Buyer and ACM is a party or by which each of the Buyer and ACM is bound,
except, in the case of clause (i) or (iii), as would not reasonably be expected,
either individually or in the aggregate, to materially impair the ability of
each of the Buyer and ACM to perform its obligations hereunder or to consummate
the transactions contemplated hereby.

 

9

--------------------------------------------------------------------------------


 

(b)                                 No consent, approval, order or authorization
of, or registration, declaration or filing with, any Governmental Authority or
any other Person is required by or with respect to each of the Buyer and ACM in
connection with the execution and delivery of this Agreement or the consummation
by each of the Buyer and ACM of the transactions contemplated hereby, except for
filings with the SEC of such reports under the Securities Exchange Act as may be
required in connection with this Agreement and the consummation of the
transactions contemplated hereby.

 

9.4                               Absence of Litigation. As of the date hereof,
there is no Action pending against, or, to the knowledge of each of the Buyer
and ACM, threatened against each of the Buyer and ACM that would reasonably be
expected to materially impair the ability of each of the Buyer and ACM to
perform the obligations of each of the Buyer and ACM hereunder or to consummate
the transactions contemplated hereby.

 

10.                               Fiduciary Duties.  The covenants and
agreements set forth herein shall not prevent any of the Stockholders’ designees
serving on the board of directors of the Buyer from taking any action, subject
to the provisions of the Asset Purchase Agreement, while acting in such
designee’s capacity as a director of the Buyer, as the case may be.  Each
Stockholder is entering into this Agreement solely in its capacity as the owner
of such Stockholder’s shares of Voting Stock.

 

11.                               Further Assurances.  The Stockholders shall,
without further consideration, from time to time, execute and deliver, or cause
to be executed and delivered, such additional or further consents, documents and
other instruments as the Special Committee may reasonably request in order to
vest, perfect, confirm or record the rights granted to the Buyer under this
Agreement.

 

12.                               Joinder; Certain Events.

 

12.1                        During the Term, in the event any Stockholder
Transfers any shares of Voting Stock to a Person as permitted by and in
accordance with this Agreement, such transferee shall be required, as a
condition to such Transfer, to execute and deliver to the Buyer a Joinder
Agreement.

 

12.2                        Except as provided in Section 12.1, the Stockholders
agree that this Agreement and the obligations hereunder shall attach to the
shares of Voting Stock referenced in Section 2 and shall be binding on any
Person to which legal or beneficial ownership of such shares of Voting Stock
shall pass, whether by operation of Law or otherwise.  In the event of any stock
split, stock dividend, merger, amalgamation, reorganization, recapitalization or
other change in the capital structure of the Buyer affecting the Voting Stock or
other voting securities of the Buyer, the number of shares of Voting Stock shall
be deemed adjusted appropriately and this Agreement and the obligations
hereunder shall attach to any additional shares of Voting Stock issued to or
acquired by the Stockholders.

 

10

--------------------------------------------------------------------------------


 

13.          Termination. Except as set forth herein with respect to specific
provisions hereof, this Agreement shall not terminate and shall remain in full
force and effect until the end of the Term; provided that this Agreement shall
earlier terminate in the event the Closing does not occur (at such date and time
as when the Asset Purchase Agreement is terminated in accordance with
Section 10.1 thereof); provided that nothing herein shall relieve any party from
liability for any intentional breach of this Agreement prior to such
termination.

 

14.          No Ownership Interest. Nothing contained in this Agreement shall be
deemed to vest in the Buyer any direct or indirect ownership or incidence of
ownership of or with respect to the Stockholders’ shares of Voting Stock. All
rights, ownership and economic benefits of and relating to the Stockholders’
shares of Voting Stock shall remain vested in and belong to the Stockholders,
and the Buyer shall have no authority to direct the Stockholders in the voting
or disposition of any of the shares of Voting Stock except as otherwise provided
herein.

 

15.          Miscellaneous.

 

15.1        Severability. The provisions of this Agreement shall be deemed
severable and the invalidity or unenforceability of any provision shall not
affect the validity or enforceability of the other provisions hereof.  If any
provision of this Agreement, or the application thereof to any Person or any
circumstance, is invalid or unenforceable, (a) a suitable and equitable
provision shall be substituted therefor in order to carry out, so far as may be
valid and enforceable, the intent and purpose of such invalid or unenforceable
provision; and (b) the remainder of this Agreement and the application of such
provision to other Persons or circumstances shall not be affected by such
invalidity or unenforceability, nor shall such invalidity or unenforceability
affect the validity or enforceability of such provision, or the application
thereof, in any other jurisdiction.

 

15.2        Non-survival of Representations and Warranties. None of the
representations and warranties in this Agreement or in any schedule, instrument
or other document delivered pursuant to this Agreement shall survive the Closing
Date or the termination of this Agreement.  This Section 15.2 shall not limit
any covenant or agreement contained in this Agreement that by its terms is to be
performed in whole or in part after the Closing Date or the termination of this
Agreement.

 

15.3        Assignment. Neither this Agreement nor any of the rights, interests
or obligations under this Agreement may be assigned or delegated, in whole or in
part, by operation of law or otherwise, by any of the parties hereto without the
prior written consent of the other parties (including the Special Committee on
behalf of the Buyer), and any such assignment without such prior written consent
shall be null and void; provided, however, that the Buyer may assign this
Agreement to any Affiliate of the Buyer without the prior consent of ACM or the
Stockholders; provided further that no assignment shall limit the assignor’s
obligations hereunder.  Subject to the preceding sentence, this Agreement will
be binding upon, inure to the benefit of, and be enforceable by, the parties and
their respective successors and assigns.

 

11

--------------------------------------------------------------------------------


 

15.4        Amendment and Modification.  This Agreement may not be amended,
modified or supplemented in any manner, whether by course of conduct or
otherwise, except by an instrument in writing specifically designated as an
amendment hereto, signed on behalf of each party (including the Special
Committee on behalf of the Buyer).

 

15.5        Enforcement. The parties hereto agree that irreparable damage would
occur in the event that any of the provisions of this Agreement were not
performed in accordance with their specific terms or were otherwise breached. 
Accordingly, each of the parties hereto shall be entitled to specific
performance of the terms hereof, including an injunction or injunctions to
prevent breaches of this Agreement and to enforce specifically the terms and
provisions of this Agreement in any New York State or federal court sitting in
the Borough of Manhattan in the City of New York (or, if such court lacks
subject matter jurisdiction, in any appropriate New York State or federal
court), this being in addition to any other remedy to which such party is
entitled at law or in equity.  Each of the parties hereby further waives (a) any
defense in any action for specific performance that a remedy at law would be
adequate and (b) any requirement under any law to post security as a
prerequisite to obtaining equitable relief.

 

15.6        Notices. All notices and other communications hereunder shall be in
writing and shall be deemed duly given (a) on the date of delivery if delivered
personally, (b) on the first Business Day following the date of dispatch if
delivered utilizing a next-day service by a recognized next-day courier or
(c) on the earlier of confirmed receipt or the fifth Business Day following the
date of mailing if delivered by registered or certified mail, return receipt
requested, postage prepaid.  All notices hereunder shall be delivered to the
addresses set forth below, or pursuant to such other instructions as may be
designated in writing by the party to receive such notice:

 

 

(i)

if to any Stockholder or ACM, to:

 

 

 

 

 

 

c/o Arbor Commercial Mortgage, LLC

 

 

333 Earle Ovington Boulevard

 

 

 

Suite 900

 

 

 

Uniondale, NY 11553

 

 

 

Attention:

Ivan Kaufman, CEO

 

 

 

 

 

 

 

with a concurrent copy to (which shall not be considered notice):

 

 

 

 

 

 

 

Arbor Commercial Mortgage, LLC

 

 

333 Earle Ovington Boulevard

 

 

Suite 900

 

 

Uniondale, NY 11553

 

 

Attention:

John Bishar, Esq.

 

 

 

 

 

 

 

and

 

12

--------------------------------------------------------------------------------


 

 

 

Dechert LLP

 

 

 

1095 Avenue of the Americas

 

 

 

New York, NY 10036

 

 

 

Attention:

Martin Nussbaum, Esq.

 

 

Email:

martin.nussbaum@dechert.com

 

 

 

 

 

(ii)

if to the Buyer, to:

 

 

 

 

 

 

 

Arbor Realty Trust, Inc.

 

 

 

c/o The Special Committee of the Board of Directors

 

 

333 Earle Ovington Boulevard

 

 

 

Suite 900

 

 

 

Uniondale, NY 11553

 

 

 

Attention:

William C. Green

 

 

 

Melvin F. Lazar

 

 

 

Karen K. Edwards

 

 

 

Stanley Kreitman

 

 

 

 

 

 

 

with a concurrent copy to (which shall not be considered notice):

 

 

 

 

 

 

Willkie Farr & Gallagher LLP

 

 

787 Seventh Avenue

 

 

New York, NY 10019

 

 

Attention:

Steven A. Seidman, Esq.

 

 

 

Sean M. Ewen, Esq.

 

 

Email:

sseidman@willkie.com

 

 

 

sewen@willkie.com

 

15.7        Governing Law; Submission to Jurisdiction. This Agreement and all
disputes or controversies arising out of or relating to this Agreement or the
transactions contemplated hereby shall be governed by, and construed in
accordance with, the internal laws of the State of New York, without regard to
the laws of any other jurisdiction that might be applied because of the
conflicts of laws principles of the State of New York (other than section 5 1401
of the New York General Obligations Law). Each of the parties irrevocably agrees
that any legal action or proceeding arising out of or relating to this Agreement
brought by the other party or its successors or assigns shall be brought and
determined in any New York State or federal court sitting in the Borough of
Manhattan in The City of New York (or, if such court lacks subject matter
jurisdiction, in any appropriate New York State or federal court), and each of
the parties hereby irrevocably submits to the exclusive jurisdiction of the
aforesaid courts for itself and with respect to its property, generally and
unconditionally, with regard to any such action or proceeding arising out of or
relating to this Agreement and the transactions contemplated hereby.  Each of
the parties agrees not to commence any action, suit or proceeding relating
thereto except in the courts described above in New York, other than actions in
any court of competent jurisdiction to enforce any judgment, decree or award
rendered by any such court in New York as described herein.  Each of the parties
further agrees that notice as provided herein shall constitute sufficient
service of process and the parties further waive any argument that such

 

13

--------------------------------------------------------------------------------


 

service is insufficient.  Each of the parties hereby irrevocably and
unconditionally waives, and agrees not to assert, by way of motion or as a
defense, counterclaim or otherwise, in any action or proceeding arising out of
or relating to this Agreement or the transactions contemplated hereby, (a) any
claim that it is not personally subject to the jurisdiction of the courts in New
York as described herein for any reason, (b) that it or its property is exempt
or immune from jurisdiction of any such court or from any legal process
commenced in such courts (whether through service of notice, attachment prior to
judgment, attachment in aid of execution of judgment, execution of judgment or
otherwise) and (c) that (i) the suit, action or proceeding in any such court is
brought in an inconvenient forum, (ii) the venue of such suit, action or
proceeding is improper or (iii) this Agreement, or the subject matter hereof,
may not be enforced in or by such courts.

 

15.8        WAIVER OF JURY TRIAL. EACH OF THE PARTIES TO THIS AGREEMENT HEREBY
IRREVOCABLY WAIVES ALL RIGHT TO A TRIAL BY JURY IN ANY ACTION, PROCEEDING OR
COUNTERCLAIM ARISING OUT OF OR RELATING TO THIS AGREEMENT OR THE TRANSACTIONS
CONTEMPLATED HEREBY.

 

15.9        Entire Agreement; Third-Party Beneficiaries. This Agreement
constitutes the entire agreement, and supersedes all prior written agreements,
arrangements, communications and understandings and all prior and
contemporaneous oral agreements, arrangements, communications and understandings
among the parties hereto with respect to the subject matter hereof. 
Notwithstanding any oral agreement or course of action of the parties or their
Representatives to the contrary, no party to this Agreement shall be under any
legal obligation to enter into or complete the transactions contemplated hereby
unless and until this Agreement shall have been executed and delivered by each
of the parties. Nothing in this Agreement, express or implied, is intended to or
shall confer upon any Person other than the parties and their respective
successors and permitted assigns any legal or equitable right, benefit or remedy
of any nature under or by reason of this Agreement.

 

15.10      Counterparts; Facsimile Signature. This Agreement may be executed in
two or more counterparts, all of which shall be considered one and the same
instrument and shall become effective when one or more counterparts have been
signed by each of the parties and delivered to the other party. This Agreement
may be executed by facsimile signature or other electronic signature and such
signature shall constitute an original for all purposes.

 

15.11      Effect of Headings. Headings of the articles and sections of this
Agreement and the table of contents, schedules and exhibits are for convenience
of the parties only and shall be given no substantive or interpretative effect
whatsoever.

 

15.12      No Presumption Against Drafting Party. The parties hereto have
participated jointly in the negotiation and drafting of this Agreement.  Each of
the parties hereto acknowledges that each party to this Agreement has been
represented by counsel in connection with this Agreement and the transactions
contemplated by this Agreement.  Accordingly, any rule of law or any legal
decision that would require interpretation of any claimed ambiguities in this
Agreement against the drafting party has no application and is expressly waived.

 

14

--------------------------------------------------------------------------------


 

15.13      Expenses. Except as otherwise provided herein or in the Asset
Purchase Agreement, all fees and expenses incurred in connection with or related
to this Agreement and the transactions contemplated hereby shall be paid by the
party incurring such fees or expenses, whether or not such transactions are
consummated; provided that, no such fees and expenses payable by the Seller
shall be paid from any assets otherwise transferable to the Buyer pursuant
hereto.  In the event of termination of this Agreement, the obligation of each
party to pay its own expenses will be subject to any rights of such party
arising from a breach of this Agreement by the other.

 

15.14      No Recourse. Notwithstanding anything to the contrary contained
herein or otherwise, but without limiting any provision in the Asset Purchase
Agreement, this Agreement may only be enforced against, and any claims or causes
of action that may be based upon, arise out of or relate to this Agreement, or
the negotiation, execution or performance of this Agreement or the transactions
contemplated hereby, may only be made against the entities and Persons that are
expressly identified as parties to this Agreement in their capacities as such
and no former, current or future stockholders, equity holders, controlling
persons, directors, officers, employees, general or limited partners, members,
managers, agents or affiliates of any party hereto, or any former, current or
future direct or indirect stockholder, equity holder, controlling person,
director, officer, employee, general or limited partner, member, manager, agent
or affiliate of any of the foregoing (each, a “Non-Recourse Party”) shall have
any liability for any obligations or liabilities of the parties to this
Agreement or for any claim (whether in tort, contract or otherwise) based on, in
respect of, or by reason of, the transactions contemplated hereby or in respect
of any oral representations made or alleged to be made in connection herewith. 
Without limiting the rights of any party against the other parties hereto, in no
event shall any party or any of its affiliates seek to enforce this Agreement
against, make any claims for breach of this Agreement against, or seek to
recover monetary damages from, any Non-Recourse Party.

 

[Remainder of Page Intentionally Left Blank]

 

15

--------------------------------------------------------------------------------


 

In witness whereof, the parties hereto have caused this Agreement to be executed
as of the date first set forth above.

 

 

ARBOR REALTY TRUST, INC.

 

 

 

 

 

By:

/s/ William C. Green

 

 

Name:

William C. Green

 

 

Title:

Member of the Special Committee
of the Board of Directors

 

 

 

 

 

 

 

 

 

By:

/s/ Melvin F. Lazar

 

 

Name:

Melvin F. Lazar

 

 

Title:

Member of the Special Committee
of the Board of Directors

 

[Signature page to Voting and Standstill Agreement]

 

--------------------------------------------------------------------------------


 

 

ARBOR COMMERCIAL MORTGAGE, LLC

 

 

 

 

 

 

 

 

 

By:

/s/ Ivan Kaufman

 

 

Name:

Ivan Kaufman

 

 

Title:

Chief Executive Officer

 

 

 

 

 

 

 

 

 

ARBOR COMMERCIAL FUNDING, LLC

 

 

 

 

 

 

 

 

 

By:

/s/ Ivan Kaufman

 

 

Name:

 Ivan Kaufman

 

 

Title:

Chief Executive Officer

 

 

 

 

 

 

 

 

 

IVAN KAUFMAN

 

 

 

 

 

 

 

 

 

By:

/s/ Ivan Kaufman

 

 

Name:

Ivan Kaufman

 

 

 

 

 

 

 

 

 

IVAN & LISA KAUFMAN FAMILY TRUST

 

 

 

 

 

 

 

 

 

By:

/s/ John Matalone

 

Name:

John Matalone

 

Title:

Trustee

 

[Signature page to Voting and Standstill Agreement]

 

--------------------------------------------------------------------------------


 

Schedule A

Voting Stock

 

Name of Stockholder

 

Number and Class of Securities Owned

Ivan Kaufman

 

381,405 shares of Buyer Common Stock

Arbor Commercial Mortgage, LLC

 

5,349,053 shares of Buyer Common Stock

The Ivan and Lisa Kaufman Family Trust

 

180,000 shares of Buyer Common Stock

 

--------------------------------------------------------------------------------